Exhibit 10.1     Amendment #1

TERM & RELOC 2010


Real Estate Term Loan #10053500
Real Estate Line of Credit #10053600

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST Amendment to Credit Agreement ("Amendment") is dated and made
effective as of AUGUST 1, 2011 between ALICO, INC., a Florida corporation
("Alico, Inc."); ALICO-AGRI, LTD., a Florida limited partnership ("Alico-Agri");
ALICO PLANT WORLD, L.L.C., a Florida limited liability company ("Plant World");
BOWEN BROTHERS FRUIT, LLC, a Florida limited liability company ("Bowen"); and
ALICO LAND DEVELOPMENT, INC., a Florida corporation ("ALDI") (Alico Inc.,
Alico-Agri; Plant World; Bowen; and ALDI are individually and collectively,
"Borrower") and RABO AGRIFINANCE, INC., a Delaware corporation ("Lender").

PRELIMINARY STATEMENT. The Borrower and the Lender have entered into a Credit
Agreement dated September 8, 2010 (said agreement is hereinafter referred to as
the "Credit Agreement," the terms defined in the Credit Agreement are used
herein as therein defined).

The Borrower and the Lender wish to amend certain provisions of the Credit
Agreement.

NOW, THEREFORE, the Borrower and the Lender agree as follows:

Under ARTICLE 2 - THE REAL ESTATE LINE OF CREDIT, the following item #2.03 is
hereby modified, as applicable, and shall now read as follows:

2.03 Loans under the Line of Credit.

Loans under the Line of Credit are subject to Article 5. Line of Credit Loans
must be used only for financing general corporate expenditures, including
operating expenses, purchases of capital assets, payment of dividends and
general working capital. There will be NO MINIMUM amount for each Line of Credit
Loan. Up to 365 Line of Credit Loans per year may be obtained without a
disbursement fee.

 



Reference to and Effect on the Credit Agreement.

(a) On and after the date hereof, each reference in the Credit Agreement to
"this Agreement", "hereunder" "hereof", "herein" or words of like import shall
mean and be a reference to the Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement shall remain in
full force and effect and is hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.

Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws (without giving effect to the conflicts of laws principles
thereof ) of the State of Florida.

 

 



Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws (without giving effect to the conflicts of laws principles
thereof) of the State of Georgia.

Expenses. The Borrower shall pay on demand all costs and expenses incurred by
the Lender in connection with the preparation, execution, delivery, filing, and
administration of this Amendment (including, without limitation, Legal Fees
incurred in connection with the preparation of this Amendment and advising the
Lender as to its rights, and the cost of any credit verification reports or
field examinations of the Borrower's properties or books and records). The
Borrower's obligations to the Lender under this Section shall survive
termination of this Agreement and repayment of the Borrower's obligations to the
Lender under the Credit Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

  BORROWER     Alico, Inc., a Florida corporation         By:  /s/ J.D.
Alexander     J.D Alexander, Chief Executive Officer               Alico-Agri,
Ltd., a Florida limited partnership         By: Alico, Inc., a Florida
corporation, its General Partner         By: /s/ J.D. Alexander     J.D
Alexander, Chief Executive Officer              



Alico Plant World, L.L.C., a Florida limited liability company

        By: Alico, Inc., a Florida corporation, its Manager         By: /s/ J.D.
Alexander     J.D Alexander, Chief Executive Officer               Bowen
Brothers Fruit, LLC, a Florida limited liability company         By:   Alico,
Inc., a Florida corporation,
Its Managing Member         By: /s/ J.D. Alexander     J.D Alexander, Chief
Executive Officer            

 

 

  Alico Land Development Inc., a Florida corporation           By: /s/ J.D.
Alexander    

J.D Alexander
Chief Executive Officer

       

Address for notices:

640 South Main Street
Labelle, Florida 33935
ATTN: Chief Financial Officer

                                                LENDER       Address for
notices: RABO AGRIFINANCE, INC.    

12443 Olive Blvd, Suite 50

      St. Louis, MO 63141
      Attention: Customer Service Representative By:  /s/ Shirley L. Dobbs    
Name:  Shirley L. Dobbs     Title: V.P.        

 